                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JAMES J. BIRGE,

                   Plaintiff,
                                                     Case No. 20-cv-84-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is not married, and he has no dependents he is

responsible for supporting. Dkt. No. 3 at 1. Under source of income, the

plaintiff stated “none.” Id. at 2. For expenses, the plaintiff listed “owe $196.00

Kenosha Radiology LLC,” and he lists annual expenses of $325.94 for truck


                                          1
insurance and $75.00 for license plate renewal. Id. at 2-3. The plaintiff owns a

2000 Ford Ranger worth approximately $300 or $400, he does not own his

home or any other property of value, and he has no cash on hand or in a

checking or savings account. Id. at 3-4. The plaintiff states, “I have no income,

I live with my mom, she pays household bills + gas to take me to dr. appt., she

is using her savings to help me.” The plaintiff has demonstrated that he cannot

pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that he received an unfavorable decision

from the Commissioner of Social Security, that he was disabled during the time

period included in this case, and that he believes the Commissioner’s

unfavorable conclusions and findings of fact when denying benefits are not

supported by substantial evidence and/or are contrary to law and regulation.

Dkt. No. 1 at 2. At this early stage in the case, and based on the information in

the plaintiff’s complaint, the court concludes that there may be a basis in law

                                          2
or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
